IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Grady Walker III                         :
                                         :
                                         :
                   v.                    :   No. 771 C.D. 2018
                                         :   Argued: April 9, 2019
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Motor Vehicles,                :
                        Appellant        :



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ANNE E. COVEY, Judge (P)
            HONORABLE MICHAEL H. WOJCIK, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                         FILED: April 30, 2019


      The Commonwealth of Pennsylvania, Department of Transportation, Bureau
of Motor Vehicles (Department) appeals from an Order of the Court of Common
Pleas of Dauphin County (trial court) sustaining Grady Walker III’s (Licensee)
appeal and rescinding the two-year suspension on Licensee’s Official Emission
Inspector License. The trial court sustained Licensee’s appeal on the basis that the
Department’s Order of Suspension was insufficient and deprived Licensee of due
process. The Department presents two issues on appeal: (1) whether the trial court
erred as a matter of law in sustaining Licensee’s appeal on the basis that the Order
of Suspension did not satisfy due process; and (2) whether the Department satisfied
its prima facie burden of proof to support the violations forming the basis for the
Order of Suspension.1 Upon review, we affirm.


 I.    Facts
   a. Suspension
       The Department notified Licensee in 2016 that a report from the Quality
Assurance Officer showed violations in Licensee’s emission inspection of a Toyota
Corolla. The notice explained that the violations in question related to Licensee’s
record keeping, as well as his furnishing, lending, giving, selling, or receiving an
emission inspection sticker for the vehicle without inspection.2                    (Reproduced
Record (R.R.) at 57a.) The Department also notified Licensee that an informal
Department hearing was scheduled for December 20, 2016, before the
Pennsylvania Safety and Emissions Team for Licensee to present testimony
pertinent to these violations. (Id. at 58a.) Although Licensee’s counsel and the
trial court briefly noted that the Department hearing was held, there is no record of
it before this Court. (Id. at 68a, 110a.)
       The Department issued its Order of Suspension on January 31, 2017. The
Order of Suspension provided:

       You are hereby notified that your certification as an Official Emission
       Inspector is suspended, pursuant to Section 4726 of the Vehicle
       Code[, 75 Pa. C.S. § 47263]. No vehicle emission inspections may be
       1
         The Department’s arguments have been reordered for ease of discussion.
       2
         The language that appears in this notice is almost identical to that at issue in the Order
of Suspension.
       3
         Section 4726 of the Vehicle Code provides in relevant part that:

      [t]he [D]epartment shall supervise mechanics certified under this section and may
      suspend the certification issued to a mechanic . . . if it finds that the mechanic has
(Footnote continued on next page…)


                                                 2
       performed during the suspension.            Pursuant to Departmental
       regulations, your certification as an Official Emissions Inspector is
       suspended for one (1) year for furnish[ing], lend[ing], giv[ing],
       sell[ing] or receiv[ing] a certificate of inspection without inspection,
       and one (1) year for fraudulent record keeping (2012 Toyota Corolla
       VIN: 2T1BU4EE0CC831095, sticker issued IM6-5355744, to the
       vehicle, by [Licensee], Operator #23-748-450).

(Id. at 55a.) Licensee appealed to the trial court, which issued a supersedeas order
staying the suspension pending final disposition of the appeal. (Id. at 21a.)


   b. Trial court hearing
       After various continuances, the trial court held a hearing on Licensee’s
appeal on September 21, 2017. Preliminarily, Licensee argued that the Order of
Suspension did not provide adequate notice for due process purposes because it did
not set forth “a factual summary of the basis for suspension.” (Hr’g Tr. at 10.)
The trial court deferred ruling on the due process issue until after the hearing. The
Department offered into evidence the certified record of the Department, to which
Licensee objected on the basis that one of the documents in the record, an emission
station audit report, contained hearsay. The trial court conditionally admitted the
certified record subject to verification of the hearsay at issue, but because the
testimony did not pertain to that document, the trial court never ruled upon the
objection.



_____________________________
(continued…)
       improperly conducted inspections or has violated or failed to comply with any of
       the provisions of this chapter or regulations adopted by the [D]epartment.

75 Pa. C.S. § 4726.



                                              3
      The Department presented the testimony of William Moyer (Moyer), who is
the regional manager for quality assurance officers with Parsons, a company
subcontracted by the Department for auditing emission and safety inspections. (Id.
at 13-14.) Moyer testified as follows about Licensee’s violations based upon a
spreadsheet that Moyer provided to the Department with information about
inspections conducted by Licensee for the vehicle in question. (Id. at 16-17; Ex.
C-1(7), R.R. at 63a-65a.) Moyer explained that the inspections were linked to
Licensee, as inspectors were required to input their license numbers and passwords
into emission analyzers before beginning inspection. (Hr’g Tr. at 18-19, 21.) The
information in the report was stored in the vehicle identification information
database and reviewed monthly for irregularities. (Id. at 20.) The report showed
that on May 23, 2016, the Toyota Corolla that Licensee inspected had a mileage of
82,867,4 a figure which Licensee was required to manually enter. (Id. at 25-26; Ex.
C-1(7), R.R. at 63a-64a.) The vehicle subsequently failed the emission test. (Hr’g
Tr. at 25.) The report also showed an inspection for the same vehicle 10 days later,
on June 3, 2016, and Licensee entered the mileage of 88,502 at that time. (Id. at
26, 29, 31.) Licensee then gave the vehicle an emission inspection sticker on the
basis that the vehicle fell within the 5000-mile exemption, which provides that a
vehicle driven less than 5000 miles in 12 months and owned by the same
individual for over a year may be provided an exemption emission inspection
sticker. (Id. at 26-27.) Inspectors can verify that the vehicle has been driven less
than 5000 miles by referencing the inspection sticker, the inspection report from


      4
         The mileage reported in the May 2016 inspection was over 5000 miles from the last
inspection on the Toyota Corolla in March 2015, at which time the vehicle’s mileage was
59,681. (R.R. at 64a.)



                                            4
the previous year, or through the inspection station’s emission analyzer. (Id. at 27-
28.) However, the emission analyzer does not automatically recognize or alert the
inspector if the current mileage the inspector enters is over 5000 miles from the
last inspection. (Id. at 38-40.) While a typical emission inspection requires the
inspector to perform tests on the vehicle with the emission analyzer to confirm that
the vehicle passes, such tests are not required when a 5000-mile exemption is
provided.   (Id. at 32-34.)    Instead, when the inspector enters the 5000-mile
exemption menu on the emission analyzer, the inspector enters the vehicle
information, including VIN number, sticker number, and mileage for the car, the
inspection is finalized, and the sticker issuance report for the exemption is printed.
(Id. at 35-36.) At the conclusion of Moyer’s testimony, Licensee did not present
any evidence, and the trial court allowed submission of post-hearing
memorandums, which both parties submitted.


   c. Trial Court decision
      The trial court issued its Order on May 7, 2018, sustaining the appeal and
rescinding the license suspension on the basis that the Order of Suspension did not
satisfy due process. The Department appealed and, upon order of the trial court,
filed a statement of errors complained of on appeal pursuant to Rule 1925(b) of the
Pennsylvania Rules of Appellate Procedure, Pa.R.A.P. 1925(b), arguing that it
satisfied its prima facie burden of proof to support the suspension and the Order of
Suspension complied with due process requirements.
      In its opinion issued pursuant to Rule 1925(a) of the Pennsylvania Rules of
Appellate Procedure, Pa.R.A.P. 1925(a), (Rule 1925(a) Op.), the trial court relied
upon this Court’s decision in Dunn v. Department of Transportation, Bureau of



                                          5
Driver Licensing, 819 A.2d 189 (Pa. Cmwlth. 2003), and the trial court’s own
decision in Santiago v. Department of Transportation, Bureau of Motor Vehicles,
(Dauphin County, No. 2006 CV 713 LS, filed December 27, 2006),5 in finding that
the Order of Suspension provided inadequate notice to allow Licensee to prepare a
defense; thus it violated due process. Although the Order of Suspension identified
the vehicle and the relevant inspection sticker, the trial court found that this
information informed Licensee only that his inspection of and recordkeeping for
the Toyota Corolla was allegedly improper. Because the Order of Suspension did
not further explain Licensee’s conduct, the trial court concluded Licensee “could
only speculate as to how his inspection of the subject vehicle amounted to the
alleged violations, and, therefore, he was presented with a virtually impossible
burden of defense. . . .” (Rule 1925(a) Op. at 6-7.) While the hearing before the
trial court made evident that the conduct in question was Licensee’s issuance of the
5000-mile exemption sticker, the trial court reasoned that this did not cure any
defect in notice from the Order of Suspension prior to the trial court hearing.
Because the Order of Suspension, on its face, did not provide adequate notice of
the charges against which Licensee must defend, the trial court concluded that its
Order should be affirmed.




       5
         A copy of Santiago is found in the reproduced record at pages 119a-27a. The licensee
in Santiago was appealing a Department order suspending his license to perform emission
testing. Relying upon this Court’s decision in Dunn, the trial court found that the suspension
order did not satisfy due process because it did not provide information about the relevant dates,
vehicles, or factual basis underlying the alleged violations, which would allow the licensee to
prepare an adequate defense.



                                                6
II.    Discussion
   a. Due Process
       On appeal,6 the Department argues that the Order of Suspension provided
sufficient information to pass constitutional muster, as it identified the vehicle’s
make, model, and VIN number, and the emission inspection sticker issued. With
this information, the Department contends, Licensee could have reviewed the
emission inspection station records in order to prepare a defense against the alleged
violations. The Department asserts that Licensee also had the opportunity for an
informal Department hearing, which would have sufficed to provide Licensee
information as to the specific nature of the violations. In any event, Department
contends the de novo hearing before the trial court cured any deficiency in the
Order of Suspension. Finally, citing to Phillips v. Department of Transportation,
Bureau of Driver Licensing, 80 A.3d 561 (Pa. Cmwlth. 2013), the Department
argues that even if the notice in the Order of Suspension was insufficient, the trial
court erred in sustaining the appeal on this basis because Licensee did not make a
showing of prejudice suffered as a result of the insufficient notice in the Order of
Suspension. The Department asserts that Licensee’s counsel was able to defend
Licensee in the trial court hearing, as he objected to documents in the trial court
record and made a due process argument regarding the Order of Suspension.
Therefore, the Department contends, there is no indication that Licensee was
prejudiced and unable to prepare a defense.


       6
         In an inspection certificate suspension case, our review “is limited to determining
whether the trial court committed an error of law or whether the trial court’s findings are
supported by substantial evidence.” McCarthy v. Dep’t of Transp., 7 A.3d 346, 350 (Pa.
Cmwlth. 2010).



                                             7
       Licensee argues that the Order of Suspension is “fatally defective” because it
does not comply with due process requirements. (Licensee’s Brief (Br.) at 2.)
Licensee contends that Pennsylvania Rule of Criminal Procedure 403,
Pa.R.Crim.P. 403,7 governing the content of citations, provides a guideline for
what would constitute sufficient notice in this case, including the date, time, and
location of the conduct, the specific section and subsection of the regulation
violated, and a summary of facts sufficient to inform the licensee of the nature of
the conduct forming the basis for the violation. Licensee disagrees that it was his
obligation to further investigate the conduct in question by searching the records at
his place of employment using the sticker number provided in the Order of
Suspension, particularly since he was no longer employed at the garage by the time
the Department issued the Order of Suspension and he did not have access to the
database. Relying upon the trial court’s decision in Santiago, Licensee asserts that
the Order of Suspension lacked sufficient factual detail of the alleged violations.
(Id. at 4.)       Licensee contends that this Court’s decision in Phillips is
distinguishable from the present case, as the notice provided in Phillips provided
information as to the date and location of the conduct, as well as a statement of the
conduct underlying the suspension. Licensee disagrees with the Department’s
contention that the Order of Suspension was sufficient simply because Licensee
presented a defense at the de novo hearing. Because the Order of Suspension did
not provide more detail, Licensee argues that he had to speculate as to the basis for



       7
          Pennsylvania Rule of Criminal Procedure 403 sets forth what information must appear
in a citation, which includes the date, time, and location of the alleged offense, a citation to the
subsection allegedly violated, and “a summary of the facts sufficient to advise the defendant of
the nature of the offense charged.” Pa.R.Crim.P. 403.



                                                 8
the suspension and “[w]hile a defense was presented, it was certainly compromised
due to the lack of notice.” (Id. at 7.)
      As this Court has acknowledged, while procedural due process requires
adequate notice of any charges and an opportunity to be heard, due process has no
“fixed meaning,” and can depend upon the circumstances of each individual case.
Dunn, 819 A.2d at 192. There is “no particular form of notice or procedure”
required to satisfy due process; rather, the requirements are “flexible and non-
technical.” Harrington v. Dep’t of Transp., Bureau of Driver Licensing, 763 A.2d
386, 391-92 (Pa. 2000). In the context of a license suspension, “due process is
afforded when the accused is informed with reasonable certainty of the charges . . .
so that he or she may prepare an adequate defense.” Dunn, 819 A.2d at 192.
Therefore, at the very least, the notice must have “a sufficient listing and
explanation of the charges against an individual.” Id. at 193 (emphasis added).
The list of these charges should be provided to the licensee with adequate time to
allow the licensee “to prepare a defense as to all issues raised by the state.” Snyder
v. Dep’t of Transp., Bureau of Motor Vehicles, 977 A.2d 55, 57 (Pa. Cmwlth.
2009). In addition, when a party asserts denial of due process, “demonstrable
prejudice to the accused is a key factor.” State Dental Council & Examining Bd.
v. Pollock, 318 A.2d 910, 916 (Pa. 1974) (emphasis added); see also Moore v.
Dep’t of Transp., Bureau of Motor Vehicles, 19 A.3d 1200, 1204 (Pa. Cmwlth.
2011).
      This Court reviewed a license suspension notice for compliance with
procedural due process in Dunn, where the Department suspended a licensee’s
operating privileges for multiple violations of The Controlled Substance, Drug,




                                          9
Device and Cosmetic Act (Drug Act).8 819 A.2d at 190. A court of common pleas
sustained the licensee’s appeal of the suspension, and this Court affirmed, holding
that the Department violated the licensee’s due process rights with its notice. Id. at
194. Specifically, the Department sent the licensee 11 different suspension notices
in 2001, which cited the licensee’s Drug Act violations from 1993. In addition to
being sent approximately eight years after the conviction, the notices also
incorrectly reported the licensee’s dates of violations and convictions. Id. at 191.
This Court concluded that the errors in the suspension notices rendered them
“wholly inadequate to satisfy the foregoing due process requirements.” Id. at 193.
The Court was not persuaded by the Department’s contention that the licensee
could have undertaken the responsibility to discover the correct information
himself because “[t]he test for adequacy of notice . . . is not whether the licensee
can correct the information contained in defective notices through diligent
investigation, but rather whether the notices contain sufficient information and
explanation to allow the licensee to defend against the charges contained therein.”
Id. Accordingly, we agreed with the trial court that the licensee’s appeal should be
sustained. Id. at 194.
      In contrast, this Court determined that a Department notice did provide
adequate notice to satisfy due process in Phillips.                There, the Department
suspended a licensee’s operating privileges following his conviction in New Jersey
for driving while intoxicated. Phillips, 80 A.3d at 564. The notice of suspension
the Department sent to the licensee indicated that the suspension was for the
licensee’s conviction in New Jersey, which was considered similar to a violation of


      8
          Act of April 14, 1972, P.L. 233, as amended, 35 P.S. §§ 780-101–780-144.



                                              10
Section 3802(a)(2) of the Vehicle Code, 75 Pa. C.S. § 3802(a)(2).9 In a de novo
hearing before a common pleas court, the licensee challenged the suspension
notice, arguing that it violated due process because it should have stated that his
conviction was for a violation similar to Section 3802(a)(1) of the Vehicle Code,
75 Pa. C.S. § 3802(a)(1).10 Phillips, 80 A.3d at 565. The common pleas court
disagreed and denied the appeal.          This Court also determined that the notice
adequately informed the licensee of the basis for his suspension by providing
“sufficient information” to determine “what conduct instigated the proceeding and
what statutory authority permitted the Department to take that action,” despite the
citation to subsection (a)(2) instead of subsection (a)(1). Id. at 569. Moreover, we
held the licensee was “fully aware of the factual and legal predicate for his
suspension, including the supposed defect in the [n]otice, prior to the de novo
hearing”; thus Licensee was not misled by the notice such that any prejudice
resulted. Id. Because the “[l]icensee was fully informed of the facts and able to
mount a vigorous defense” before the common pleas court, we held there was no
due process violation. Id.
       Thus, we must decide whether the Order of Suspension Licensee received
included sufficient information and explanation to determine what conduct
instigated the suspension process, and the statutory authority permitting the


       9
          This determination was made based upon how the offense was defined in the American
Association of Motor Vehicle Administrators Code Dictionary for purposes of interpreting and
applying the interstate Driver’s License Compact, 75 Pa. C.S. §§ 1581-1586. Phillips, 80 A.3d
at 564.
        10
           Section 3802(a)(2) prohibits an individual from operating a vehicle when the
individual’s blood alcohol concentration is between 0.08% and 0.10%, whereas Section
3801(a)(1) prohibits an individual from operating a vehicle after consuming a sufficient amount
of alcohol to render the individual incapable of safely driving. 75 Pa. C.S. § 3802(a)(1), (2).



                                              11
Department to take the action, to allow Licensee to defend against the charges
without having to diligently investigate. Phillips, 80 A.3d at 569, Dunn, 819 A.2d
at 193. In this case, the Order of Suspension, on its face, does not satisfy due
process requirements. The Order of Suspension reads:

      You are hereby notified that your certification as an Official Emission
      Inspector is suspended, pursuant to Section 4726 of the Vehicle Code.
      No vehicle emission inspections may be performed during the
      suspension. Pursuant to Departmental regulations, your certification
      as an Official Emissions Inspector is suspended for one (1) year for
      furnish[ing], lend[ing], giv[ing], sell[ing] or receiv[ing] a certificate of
      inspection without inspection, and one (1) year for fraudulent record
      keeping (2012 Toyota Corolla VIN: 2T1BU4EE0CC831095, sticker
      issued IM6-5355744, to the vehicle, by [Licensee], Operator #23-748-
      450).

(R.R. at 55a.) From this alone, Licensee was on notice that his actions in question
related to a certificate of inspection he issued and fraudulent record keeping for the
vehicle in question. The Order of Suspension does not provide a date or place
where these purported actions occurred; nor does it include a citation to a specific
statutory or regulatory provision prohibiting the conduct in question. It remains
unclear whether the first charge for the certificate of inspection is in connection
with the same vehicle listed in the second charge related to the fraudulent record
keeping.   Importantly, there is no notice that Licensee’s conduct relates to
providing a 5000-mile exemption sticker where it was not warranted. Unlike the
notice provided in Phillips, the Order of Suspension does not indicate “what
conduct instigated the proceeding and what statutory authority permitted the
Department to take that action.” 80 A.3d at 569. Further, as this Court noted in
Dunn, it is insufficient for the Department to assert that Licensee could have
assumed the responsibility of discovering these details by independent


                                          12
investigation into his records, particularly where Licensee no longer had access to
those records. Rather, the Order of Suspension itself must “contain sufficient
information and explanation to allow the licensee to defend against the charges
contained therein.”   Dunn, 819 A.2d at 193.        On the whole, the Order of
Suspension does not do so and, therefore, does not comply with due process
requirements.


   b. Prejudice
      Our inquiry does not end here. Licensee was also required to show that the
lack of proper notice in the Order of Suspension prejudiced him. Pollock, 318
A.2d at 916; see also Dep’t of Transp., Bureau of Traffic Safety v. Fisher, 423
A.2d 1093, 1094 (Pa. Cmwlth. 1980).          The Department argues that Licensee
cannot show prejudice because the de novo hearing by the trial court cured any
defect in the Order of Suspension and, further, Licensee presented a defense at the
hearing, including argument and cross-examination. Licensee disagrees, arguing
that he had to speculate as to the factual basis for the suspension and his defense
was compromised due to the lack of notice, as his preparation for the trial court
hearing was merely an educated guess as to what conduct he would have to defend
against.
      The Department cites to various cases from this Court for the proposition
that a de novo hearing can cure a notice defect. (Department’s Br. at 21 (citing
O’Donnell v. Dep’t of Transp., Bureau of Driver Licensing, 781 A.2d 1287 (Pa.
Cmwlth. 2001); Dep’t of Transp., Bureau of Motor Vehicles v. Tutt, 576 A.2d 1186
(Pa. Cmwlth. 1990); Dep’t of Transp., Bureau of Traffic Safety v. Quinlan, 408
A.2d 173 (Pa. Cmwlth. 1979)).) However, these cases are inapposite and stand for



                                        13
the proposition that a de novo hearing before a trial court can cure administrative
hearing deficiencies, not notice deficiencies. In Quinlan, this Court stated that a
“[d]e novo hearing . . . cures any procedural due process defect resulting from the
lack of an administrative hearing.” 408 A.2d at 175. Again, in O’Donnell, this
Court reiterated that point and remanded for the trial court to conduct a de novo
hearing. 781 A.2d at 1289. In Tutt, this Court acknowledged that a de novo
hearing may have cured any due process violation from an administrative hearing,
but only after concluding that the licensee was adequately informed of the
Department’s charges against him and there was no due process violation. 576
A.2d at 1189. The issue before us is not one arising from an alleged procedural
due process violation in an administrative hearing. Instead, we must determine
whether the notice provided to Licensee in the Order of Suspension violated his
due process. Because notice is intended to provide a licensee with adequate
information in order to prepare a defense before the hearing at which he must
defend against the charges, see Snyder, 977 A.2d at 57, a subsequent de novo
hearing does not cure a notice, such as this, which is defective on its face.
      As for the Department’s contention that Licensee’s participation in the de
novo hearing indicates that he was able to prepare a defense and, therefore, he was
not prejudiced, we also disagree. We find Licensee’s case to be distinguishable
from those where licensees who were clearly aware of the basis for the
Department’s action nonetheless argued insufficient notice.          For example, in
Department of Transportation, Bureau of Driver Licensing v. Sutton, the licensee
appealed to a common pleas court from a suspension of operating privileges for
refusing to submit to a chemical test. 660 A.2d 46, 46 (Pa. 1995). The licensee
argued to common pleas that the notice of suspension deprived him of due process



                                          14
because it listed the date of the violation as February 4, 1993, rather than February
3, 1993.   The court of common pleas sustained the appeal, finding that the
Department did not seek to amend the notice or provide testimony that the notice
was in error and did not prove that a violation occurred on the date set forth in the
notice. Id. at 47. This Court affirmed, concluding that the Department did not
prove that licensee committed a violation on the date in the notice, reasoning that
the notice of suspension serves the function of a pleading and puts at issue the date
of the alleged violation. Id. at 48. The Department appealed, arguing that the
notice of suspension provided sufficient information to allow the licensee to
prepare a defense, even if the date provided was incorrect. The Supreme Court
agreed, finding that the notice did not mislead the licensee or prevent the licensee
from preparing a proper defense. Id. at 48-49. Because the licensee was “well
aware and prepared to defend against the test refusal on which the suspension was
based,” the Supreme Court determined there was no due process violation. Id. at
49. The Supreme Court reasoned this way again in Harrington, when a licensee
contended that the Department’s notice of suspension violated due process because
it did not comply with technicalities of the Interstate License Compact. 763 A.2d
at 391.    The licensee argued that because some information relating to his
conviction in another state was omitted on the notice he received from the
Department, he was unable to prepare an adequate defense. Id. The Supreme
Court disagreed. After explaining that the notice of suspension detailed the action
being taken, the date of the conviction, the date of the offense, the equivalent
statutory section for the offense under Pennsylvania law, and the statutory
authority for the Department’s action, the Court determined that this information
“was clearly sufficient” for the licensee to prepare a defense. Id. at 392. Further,



                                         15
the Court reasoned that “[o]ther than by overt generalization, [the licensee] fails to
indicate why formal notice of the details with which he was already intimately
familiar was essential to the understanding and preparation of his defense.” Id.
       Unlike the licensees in Sutton and Harrington, there is no indication from
the record here that Licensee was familiar with the basis for the suspension such
that his challenge of the Order of Suspension can be construed as an attempt to be
“deliberately obtuse as to the nature of a proceeding.” Harrington, 763 A.2d at
393 (quoting Dep’t of Transp. v. McCafferty, 758 A.2d 1150, 1163 (Pa. 2000)). In
the absence of any admissible evidence before the trial court that Licensee was
familiar with the factual circumstances underlying his suspension, all that remains
is an Order of Suspension that alone is insufficient to satisfy due process.
Furthermore, to the extent that the Department contends there was no prejudice
because Licensee presented a defense at the trial, we note that Licensee did not
present any witnesses and asked only six questions of the Department’s witness on
cross-examination which is not the “spirited defense” and “extensive[] cross-
exam[ination],” the Department contends. (Department’s Br. at 23.) Therefore,
the trial court did not err in finding the Order of Suspension violated Licensee’s
procedural due process rights.11




       11
            Because we conclude that the Order of Suspension provided by the Department was
constitutionally invalid and prejudiced Licensee, we need not determine whether the Department
satisfied its prima facie burden of proof to show Licensee’s violations.



                                             16
III.   Conclusion
       The Order of Suspension did not provide Licensee with adequate notice to
satisfy due process, which prejudiced Licensee in the proceedings. Accordingly,
we affirm.



                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge




                                      17
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Grady Walker III                       :
                                       :
                                       :
                   v.                  :   No. 771 C.D. 2018
                                       :
Commonwealth of Pennsylvania,          :
Department of Transportation,          :
Bureau of Motor Vehicles,              :
                        Appellant      :

                                    ORDER


     NOW, April 30, 2019, the May 7, 2018 Order of the Court of Common
Pleas of Dauphin County, entered in the above-captioned matter, is AFFIRMED.



                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge